Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered. 


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney Andrew Lagatta on 6/29/2021.

3.	The Application has been amended as follows:

Listing of Claim: (This listing of amended claims replaces all previous versions of those specific claims)

1. A method for dynamically modifying a database schema of a database, the method comprising:
	receiving, at a database manager managing a database engine operating on a computing system, a request to dynamically modify the database schema of the database;
	completing any pending transactions on the database when the pending transactions were received prior to the request to dynamically modify the database schema;
	upon completion of the pending transactions, causing the database manager to initiate the modification of the database schema of the database based on the received request, the modification of the database schema performed within the confines of the database and requiring recompilation of the database;
	in response to receiving at least one request to access data stored in the database from a device after receiving the request to dynamically modify the database schema and prior to completion of modifying the database schema:
pausing the at least one request during the recompilation of the database, wherein, from a perspective of the device, the database appears to continue processing the request while the request is paused; 
after completion of modifying the database schema, resuming the at least one paused request;
identifying a target of the at least one paused request; and
based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, 


13. A non-transitory computer storage medium comprising computer-executable instructions, which when executed on a computing device perform a method for dynamically modifying a database schema of a database, the method comprising:
	receiving a request to dynamically modify the database schema of the database;
	completing any pending transactions on the database wherein the pending transactions were received prior to the request to dynamically modify the database schema;
	upon completion of the pending transactions, initiating modification of the database schema of the database based on the received request, the modification of the database schema performed within the confines of the database and requiring recompilation of the database;
in response to receiving at least one request to access data stored in the database from a device after receiving the request to dynamically modify the database schema and prior to completion of modifying the database schema:
pausing the at least one request, wherein, from a perspective of the device, the database appears to continue processing the request while the request is paused;  
after completion of modifying the database schema, resuming the at least one paused request;
	identifying a target of the at least one paused request; and
	based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, 


18. A system for dynamically modifying a database schema of a database, the system comprising:
	a database engine executable on a computing system, the database engine configured to:
	receive a request to dynamically modify the database schema of the database;

	upon completion of the pending transactions, initiate modification of the database schema of the database based on the received request, the modification of the database schema performed within the confines of the database and requiring recompilation of the database;
in response to receiving at least one request to access data stored in the database from a device after receiving the request to dynamically modify the database schema and prior to completion of modifying the database schema:
pause the at least one request, wherein, from a perspective of the device, the database appears to continue processing the request while the request is paused;
after completion of modifying the database schema, resume the at least one paused request;
identify a target of the at least one paused request;
based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, 
when the target exists, perform the at least one paused request; and 
when the target does not exist, generate an alert to the device from which the at least one request is received indicating that the target of the request is no longer valid and providing information about the modified database schema.


Reasons for Allowance
Claims 1-7 & 9-20 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving, at a database manager managing a database engine operating on a computing system, a request to dynamically modify the database schema of the database; completing any pending transactions on the database when the pending transactions were received prior to the request to dynamically modify the database schema; upon completion of the pending transactions, causing the database manager to initiate the modification of the database schema of the database based on the received request, the modification of the database schema performed within the confines of the database and requiring recompilation of the database; in response to receiving at least one request to access data stored in the database from a device after receiving the request to dynamically modify the database schema and prior to completion of modifying the database schema: pausing the at least one request during the recompilation of the database, wherein, from a perspective of the device, the database appears to continue processing the request while the request is paused; after completion of modifying the database schema, resuming the at least one paused request; identifying a target of the at least one paused request; and based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, determining whether to process the at least one paused request or to generate an alert returned to the device from which the at least one request is received indicating that the target of the request is no longer valid and providing information about the modified database schema, based on whether the target exists subsequent to modification of the database schema due to the modification of the database schema” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-7 & 9-12 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 13 and 18 and their dependencies. 
“…based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, determining whether to process the at least one paused request or to generate an alert returned to the device from which the at least one request is received indicating that the target of the request is no longer valid and providing information about the modified database schema, based on whether the target exists subsequent to modification of the database schema due to the modification of the database schema”, in combination with the other elements recited, which is not found in the prior art of records.  An exhaustive search of Applicant’s newly amended claim limitations has discovered the pertinent Poon et al (USPG Pub No. 20150220327A1) reference, which provided a plurality of key elements for the modification of database schemas, such as the utilization of at least a “task manager” for the monitoring, pausing, recovery, resuming, scheduling, starting and stopping of tasks {i.e. pp. [0077]}, and the performance of operations and input to perform against a set of target resources to achieve desired state changes {i.e. pp. [0128]}, but appears to teach away from Applicant’s invention, as the Poon reference provides a plurality of layers {i.e. user management, task management} within a domain model for the deployment of new resources without requiring recompilation, as well as failing to read on Applicant’s amended limitation of, “…based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, determining whether to process the at least one paused request or to generate an alert returned to the device from which the at least one request is received indicating that the target of the request is no longer valid and providing information about the modified database schema, based on whether the target exists subsequent to modification of the database schema due to the modification of the database schema”.  The Bolohan et al (USPG 20120023080A1) reference teaches of determining that a response received indicates an error condition in which specified tables do not exist, in response to applying a query to a database.  The error condition may indicate that the database schema version used to create the specific database is no longer the expected database schema version, and may request an updated schema version {i.e. pp. [0048]}.  Bolohan lacks the amended language of a determination step for processing at least one paused request, “...based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema”.  Within the previous Office Action communication, at least the Bikkula, Babkin and Vaitzblit references were utilized in reading on Applicant’s invention, but, in regards to Applicant’s amended limitation, the combined references fail to disclose making a determination at least in part on “...at least one of an addition to the database schema or a deletion from the database schema”, as well as returning one or more alerts back to the requestor indicating that a target is no longer valid, and not to an Administrator, as taught within the Vaitzblit reference {i.e. pp. [0058} .  Additionally pertinent art, such as Suehs (US Patent No. 10,268,709B1) and Sinha et al (USPG Pub. 20110119288A1), provide teachings into the updating/modification of database schemas, but lacked specific aspects being taught by Applicant’s currently claimed limitations {i.e. the pausing/suspending of jobs/tasks/operations in response to the updating/modification of database schemas}. 
, in combination with the other elements recited, are not found in the prior art of records.
The primary reason for the allowance of Independent Claim 18 in this case is the inclusion of, “…based, at least in part, on at least one of an addition to the database schema or a deletion from the database schema, determine whether the target exists subsequent to the modification of the database schema due to the modification of the database schema; when the target exists, perform the at least one paused request; and when the target does not exist, generate an alert to the device from which the at least one request is received indicating that the target of the request is no longer valid and providing information about the modified database schema”, in combination with the other elements recited, which is not found in the prior art of records.  Independent Claims 18 has been analyzed and allowed using similar rationale mentioned above in relation to Independent Claims 1 & 13, and, in combination with the other elements recited, are not found in the prior art of records.  As stated above, at least the Bikkula, Babkin and Vaitzblit references were utilized in reading on Applicant’s invention, but, in regards to Applicant’s amended limitation, the combined references fail to disclose making a determination at least in part on “...at least one of an addition to the database schema or a deletion from the database schema”, as well as returning one or more alerts back to the requestor indicating that a target is no longer valid, and not to an Administrator, which is critical to Applicant’s claimed invention.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Poon et al (USPG Pub No. 20150220327A1) teaches an extensible data model and service for infrastructure management.
**Bolohan et al (USPG Pub No. 20120023080A1) teaches encoding a schema version in table names.
**Sinha et al (USPG Pub No. 20110119288A1) teaches detecting and applying database schema changes to reports.
**Suehs et al (US Patent No. 10,268,709B1) teaches a method for database change management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								7/1/2021